DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 18 November 2021, which papers have been made of record.
Claims 1-2 and 4-6 are currently presented for examination, of which claim 6 has been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2021 was filed after the mailing date of the Office Action on 20 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 3,861,339 to Aida et al. (hereinafter “Aida”).
Regarding claim 1, Aida discloses a method for manufacturing a swaged structure (see Fig. 3), wherein the swaged structure includes a first member (20) and a second member (16), the first member (20) includes an end portion having a folded shape (see Fig. 3), the end portion (at 20a) of the first member includes a plate part (substantially planar portion including portions 22) and a groove (between first and second surfaces; see Annotated Figure below; groove shown receiving member 16), the groove includes a first inner surface (see Annotated Figure) and a second inner surface (see Annotated Figure) opposed to the first inner surface, the second inner surface (see Annotated Figure) is located at a position further from an edge of the first member (terminal end of first member 20) than the first inner surface (see Annotated Figure), the plate part (planar portion including portions 22) includes the edge of the end portion of the first member (see Annotated Figure) and the first inner surface, the second member (16) includes an end portion (at terminal end; see Fig. 3), the end portion of the second member includes an edge (pointed edge member defined by first outer surface and second outer surface; see Second Annotated Figure), a first outer surface (see second Annotated Figure) configured to be opposed to the first inner surface (see Annotated Figure), and a second outer surface (second Annotated Figure) configured to be opposed to the second inner surface (see Annotated Figure), the groove (of first member, between inner surfaces; see Annotated Figures) extends around the edge (surrounds edge of second member; see Second Annotated Figure), the first outer surface (see second Annotated Figure), and the second outer surface (Second Annotated Figure) of the second member (16), the groove (see Annotated Figure) includes an engaging portion (between outermost projections 22; see Fig. 3) projecting from the first inner surface (see Annotated Figure), the second inner surface (see Annotated Figure) is a flat surface, the first outer surface (see Second Annotated Figure) of the end portion of the second member (16) includes an engaged portion (at projections 18) that is recessed to engage with the engaging portion (at projections 22), and the second outer surface (see Fig. 3) of the end portion of the second member is a flat surface, the method comprising: preparing the first member (20) including the plate part and the groove (see Fig. 2; Col. 2, lines 50-63), the plate part defining a width of an opening of the groove (space between 20a and 20b); after the preparing of the first member, inserting the end portion of the second member (16) into the groove so that the second inner surface of the groove of the first member contacts the second outer surface (see Col. 2, line 64 – Col. 3, line 7) of the second member; and after inserting the second member (16), pressing the plate part (at 20a) in a direction narrowing the width of the opening of the groove (folding; see Col. 2, line 64- Col. 3, line 7) to move the engaging portion (at 22) of the first member (20) toward the engaged portion (at 18) of the second member (16) thereby bringing the engaging portion (at 22) into contact with the engaged portion (at 18). 
    PNG
    media_image1.png
    333
    318
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    342
    318
    media_image2.png
    Greyscale

Regarding claim 2, Aida discloses the limitations of claim 1, and further Aida discloses that the engaging portion (at projections 22) has a cross section that is orthogonal to a projection direction of the engaging portion (see Fig. 2; before folding, projection of engaging portion is orthogonal to second member 16) and larger than an opening (openings between projections 18, see Fig. 2) of the engaged portion (between any two projections 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aida as applied to claim 1 above, and further in view of United States Patent 7,007,368 to Sovoda (hereinafter “Sovoda”).
Regarding claim 4, Aida discloses the limitations of claim 1, however Aida is silent regarding the timing of the formation of a distal surface of the end portion of the second member (16) and the engaged portion (at projections 18) before the inserting of the second member. Aida shows that the end 
Sovoda teaches a method for manufacturing a swaged structure (Fig. 7) including a first component (10) and a second member (20).  Sovoda teaches that the second member includes an end portion (terminal portion; see Fig. 5) and an engaged portion (32). Sovoda teaches simultaneously forming a distal surface (at region 24 of panel) of the end portion of the second member (20) and the engaged portion (projection 32) before inserting the second member (20; see Col. 2, lines 51-55).  Sovoda teaches that formation of portion 32 may occur at the same time as stamping of the second member for formation (Col. 2, lines 51-55), with the person having ordinary skill in the art understanding that formation of the projection (32) simultaneously reduces cycle time (Col. 2, lines 55-59).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Aida to form the projections in any suitable manner, including forming the projections simultaneously with the remainder of the second member, as taught by Sovoda. (See MPEP 2143(A).  The resulting method would predictably produce a hemmed joint in the same manner taught by Aida without modification of the principles of operation of Aida, while producing an inner panel component or second panel component in a conventional manner.  Further, a person having ordinary skill in the art would recognize that it may be advantageous to form the features of the second member simultaneously to reduce cycle time for manufacturing. (See MPEP 2143(C)).
Thus, the combination of Aida and Sovoda teaches the limitations of claim 4.
Claim 5
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aida as applied to claim 1 above, and further in view of United States Patent Application Publication 2006/0000255 to Baulier et al. (hereinafter “ Baulier”).
Regarding claim 5, Aida discloses the limitations of claim 1, and further Aida discloses that the first member (20) is an outer member of a vehicle door frame (see Col. 2, lines 18-20) and the second member (16) is an inner member of the vehicle door frame (Col. 2, lines 18-20).  Aida does not explicitly disclose that the first member includes a side wall extending from an outer side to an inner side in a lateral direction of a vehicle, the side wall includes a distal part including the end portion of the first member and having the groove bend toward the outer side of the lateral direction of the vehicle and folded toward the inner side in the lateral direction of the vehicle, the groove includes the engaging portion, the opening of the groove opens toward the inner side in the lateral direction, the second member includes a body extending from the outer side to the inner side in the lateral direction of the vehicle, the body includes a distal end including an extension, the extension is folded toward the outer side in the lateral direction of the vehicle and linearly extends in the lateral direction of the vehicle, a distal end portion of the extension includes the engaged portion, and the extension includes an end inserted into an opening of the end portion of the first member in the lateral direction of the vehicle.
However, it would have been within the level of ordinary skill in the art to perform the hemming technique taught by Aida for joining hemmed panel members of a vehicle body having the claimed structure.  
For example, Baulier teaches a hemmed panel (see Fig. 1) including an inner member (26) and an outer member (24) forming a vehicle door frame (see paragraph [0004]).  The outer member (24) includes a side wall (32) extending from an outer side to an inner side in a lateral direction of a vehicle (see Fig. 3), the side wall (32) includes a distal part (see Fig. 6) including the end portion of a folded member (32) and having a groove bend (see Fig. 6) toward the outer side (bends towards member 24) of the lateral direction of the vehicle and folded toward the inner side in the lateral direction of the vehicle (see Fig. 6), the opening of the groove (at 80) opens toward the inner side in the lateral direction, and an outer member (24) includes a body extending from the outer side to the inner side in the lateral 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Aida to apply the hemming technique taught by Aida to a conventional vehicle closure configuration, such as the door configuration taught by Baulier. (See MPEP 2143(A)).  One having ordinary skill in the art would reasonably understand that the geometry of the panels away from the hemmed portion would not impact the process taught by Aida or change its principles of operation. Thus, modifying the panel portions taught by Aida to include the conventional panel geometry and configuration taught by Baulier would reasonably and predictably be expect to facilitate forming a hemmed joint in the same manner taught by Aida.
Thus, the combination of Aida and Baulier teaches the limitations of claim 5.
Response to Arguments
Specification
Applicant’s arguments, see Response, filed 18 November 2021, with respect to the objection to the Specification have been fully considered and are persuasive.  The Objection of 20 August 2021 has been withdrawn. 
Claim Objections
Applicant’s arguments, see Response, filed 18 November 2021, with respect to the objection to claim 6 have been fully considered and are persuasive.  The Objection of 20 August 2021 has been withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 18 November 2021, with respect to the rejection of claims 5 have been fully considered and are persuasive.  The Rejection of 20 August 2021 has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-4 were previously rejected as anticipated by Sovoda.
Claim 3 has been canceled.
Claim 1 has been amended, and Applicant correctly notes that Sovoda does not explicitly disclose the amended language.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 18 November 2021, with respect to the rejection(s) of claim 5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aida in combination with Baulier.
Applicant notes in the Response that claim 5 depends from claim 1, and therefore the rejection over the combination of Sovoda and Baulier is not proper in view of the amendments to claim 1.
The examiner agrees.  A new rejection of claim 1 has been presented.
Election/Restrictions
Applicant separately requests rejoinder of claim 6.  Claim 6 is not ripe for rejoinder.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/02/2021